PER CURIAM.
This appeal under the laws of the Virgin Islands is compulsory. *741Braffith v. People of Virgin Islands (C. C. A.) 26 F.(2d) 646. In view of the prisoner’s plea 'of guilty entered to a charge of murder in the first degree, our inquiry on this appeal has been directed, and limited, to a search for fundamental irregularities in the proceeding and to a possible abuse by the court of its discretion in determining the punishment. Braffith v. People of Virgin Islands, supra. On our review of the record, made with a care which the gravity of the case required, we found no errors of either kind.
The judgment must therefore be affirmed.